Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62525 T 217.424.5200 January 27, 2009 VIA FACSIMILE (202)772-9368 and filed on EDGAR Mr. Karl Hiller Branch Chief Division of Corporate Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549-7010 Re:Archer-Daniels-Midland Company Form 10-K for Fiscal Year Ended June 30, 2008 Filed August 29, 2008 Form 10-Q for Fiscal Quarter Ended September 30, 2008 Filed November 10, 2008 Response Letter Dated December 23, File No. 001-00044 Dear Mr.
